Case 2:19-cv-00702-JS-AYS Document 32 Filed 01/27/20 Page 1 of 1 PagelD #: 379
43 Main Street SE, Suite 500

»» GARNER & GINSBURG, P.A. Minneapolis, MN 55414

Office: 612-259-4800
Law Offices Fax: 612-259-4810

 

January 27, 2020

BY ECF

Hon. Joanna Seybert, U.S.D.J.
United States District Court, E.D.N.Y.
100 Federal Plaza

Central Islip, NY 11722

Re: West Valley KB Venture, LLC v. ILKB LLC et al.
Docket No. 2:19-cv-702-JS-AYS

Dear Judge Seybert:

Pursuant to Your Honors Order of January 15, 2020, we are providing the
following status report. The Plaintiff and Defendants have reached an agreement to
resolve this matter. That agreement is subject to a number of contingencies that must be
fulfilled within the next 120 days. We are therefore dismissing this case without prejudice
pending fulfillment of the contingencies. Should the settlement not be consummated, we
will re-file this case at a later date.

Respectfully submitted,

/s/ W. Michael Garner

W. Michael Garner
wmaarner@yourfranchiselawyer.com

 

WMG:bb

 

www.yourfranchiselawyer.com
